DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/546,989 filed on December 09, 2021. Claims 1-20 are subject to examination.

Specification
3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification. 
For example, “Figure 4b shoes the array of antenna elements of Figure 4b” (Paragraph 42) should be replaced with “Figure 4b shows the array of antenna elements of Figure 4a”. Appropriate correction is required. 

Claim Objections
4.	Claims 1, 13 and 19 are objected to because of the following informalities: “such that” should be replaced with “in a manner that”. Also, in claims 7 and 9 the term “substantially” should be removed. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 1 recites the limitation “the orientations” in line 9; there is insufficient antecedent basis for this limitation in the claim. In addition, the limitations in claim 1 “the positions” (line 12) and “the receipt” (line 19) have insufficient antecedent basis. Hence, renders claim 1 and its dependent claims indefinite. Similar rejection applies to claims 18 and 19. Also, claim 19 recites the limitation “the first station” in line 2; there is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a first axis” (line 2) and “an adjacent row” (line 4). It is not clear whether said “first axis” and “adjacent row” is the same or different from claim 1 “a first axis” (line 11) and “an adjacent row” (lines 12-13). Similar rejection applies to claim 3.
Claim 5 recites the limitation “the respective” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the azimuth” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the angular spacing” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima (US 2017/0094531 A1) and in view of Varatharaajan (US 2020/0119785 A1). 

Regarding claims 1 (method) & 19 (station), Kakishima teaches a method and wireless station of establishing wireless communication between a first station and a second station in a wireless communication system, the first station having an antenna comprising an array of antenna elements and a beamforming network, the beamforming network being configured to form a beam using an antenna weight vector selected from a pre-determined plurality of antenna weight vectors (Figure 1B, Blocks 10, 22, 30, Paragraph 26: base station is provided with arrayed antenna elements, Paragraph 30: adjusting each antenna port by weighting a precoder vector & Figure 3A, Block 51A), the method comprising: providing the pre-determined plurality of antenna weight vectors at the first station, the pre-determined plurality of antenna weight vectors being configured to form a plurality of beams, the orientations of the plurality of beams being arranged in a grid comprising a plurality of rows, the beams of each row being spaced in angular position in the row on a first axis (Figure 1B, 2C, Block 22 & Figure 3A); selecting a first sub-set of the pre-determined plurality of antenna weight vectors for use at the first station (Figure 1B, Block 22 & Figure 3A, Block 51A); forming a succession of beams in a first time sequence at the first station using the first sub-set of the pre-determined plurality of antenna weight vectors to send first messages (Figure 1B, Block 22, Figure 3A, Block 51A & Paragraph 30: transmit beam is caused to track the user equipment); dependent on the receipt of a first message at the second station using a first beam at the first station, forming a further succession of beams at the first station using a second sub-set of the pre-determined plurality of antenna weight vectors selected to form beams adjacent to the first beam (Figure 1B, Block 22, Figure 3A, Block 51A & Paragraph 34: upon receiving the feedback from the user equipment, the base station switches from beam #0 to beam #2 and the user equipment arranges beam candidates in the vicinity of the beam #2). Although Kakishima teaches beams, Kakishima does not explicitly disclose at least one beam in a respective row is positioned mid-way on the first axis between the positions on the first axis of two beams on an adjacent row. In a related field of endeavor, Varatharaajan discloses at least one beam in a respective row is positioned mid-way on the first axis between the positions on the first axis of two beams on an adjacent row (Figure 7A, 1561 (first two beams in first row and first beam in second row)). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the above Kakishima’s beams to include beams to be positioned mid-way as in Varatharaajan. One of ordinary skill in the art would be motivated to do so to improve network capability, Paragraph 20.

Regarding claim 2, the combination of Kakishima and Varatharaajan teaches the method of claim 1. In addition, Varatharaajan discloses wherein the beams of each row of the grid are spaced in angular position in the row by a first angular separation on a first axis, the angular positions of the beams of each row being offset on the first axis by half of the first angular separation with respect to the angular positions of beams in an adjacent row (Figure 7A, 1561 (first two beams in first row and first beam in second row)).

Regarding claim 5, the combination of Kakishima and Varatharaajan teaches the method of claim 1. In addition, Kakishima discloses wherein the second sub-set is selected to form at least a ring of six beams surrounding the respective first and second beams if the first or second beam is not at an edge of the grid (Figure 3A, Block 51A).  

Regarding claim 6, the combination of Kakishima and Varatharaajan teaches the method of claim 1. In addition, Varatharaajan discloses wherein the array of antenna elements has 8 element columns and 8 element rows with a spacing between antenna elements in each element row and in each element column of substantially half a wavelength at an operating frequency of the wireless communication system (Figure 7B, 1561 & 156N).  

Regarding claim 7, Varatharaajan further discloses wherein each pre-determined antenna weight vector provides a respective phase shift for each antenna element (Paragraph 269: antenna array using phase shifters).  

Regarding claim 8, Varatharaajan also discloses wherein the grid of beams comprises 120 beams arranged as 8 rows (Figure 1, 1… NV/NH).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633